UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6102



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL J. CONCESSI,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-01-60; CA-03-320-2)


Submitted:   December 10, 2004            Decided:   January 5, 2005


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Concessi, Appellant Pro Se.       Alan Mark Salsbury,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael J. Concessi seeks to appeal the district court’s

denial of his motion under 28 U.S.C. § 2255 (2000).                  Parties in a

civil action in which the United States is a party have sixty days

following a final order in which to file a notice of appeal.                  Fed.

R. App. P. 4(a)(1)(B).           A district court may extend the time to

appeal upon motion filed within thirty days after expiration of the

prescribed time, and a showing of excusable neglect or good cause.

Fed. R. App. P. 4(a)(5).

           The     district      court     entered   its     order     dismissing

Concessi’s § 2255 motion on October 30, 2003. Concessi’s notice of

appeal was filed on December 30, 2003, one day after the sixty-day

period expired, but within the excusable neglect period.                 Because

Concessi appeared to move for an extension of time pursuant to Rule

4(a)(5), we remanded the case to the district court to determine

whether Concessi could demonstrate excusable neglect or good cause

warranting an extension of the sixty-day appeal period. On remand,

the   district   court     found    that    Concessi   had    not     established

excusable neglect.        We have reviewed the record and conclude the

district   court    did    not    abuse    its   discretion   in     making   this

determination.

           Because the district court declined to extend the appeal

period based on excusable neglect, we dismiss the appeal for lack

of jurisdiction.     We dispense with oral argument because the facts


                                      - 2 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -